Case: 12-7102    Document: 31     Page: 1   Filed: 10/15/2012




           NOTE: This order is nonprecedential.


   muiteb $tate~ <!Court of ~peaI~
       for tbe jfeberaI <!Circuit

                MICHAEL D. STOFFEL,
                  Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                        2012-7102


    Appeal from the United States Court of Appeals for
 Veterans Claims in 10-2962, Judge Donald L. Ivers.


                      ON MOTION


                        ORDER

      Michael D. Stoffel moves for an extension of time to
 file his reply brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-7102    Document: 31     Page: 2   Filed: 10/15/2012




 MICHAEL STOFFEL V. SHINSEKI                             2


     The motion is granted to the extent that Mr. Stoffel's
 reply brief is due no later than November 26, 2012. No
 further extensions should be anticipated.

                                   FOR THE COURT


                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
 s21